UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7801



CLARENCE JUNIOR JAMES,

                                             Plaintiff - Appellant,

          versus

J. M. JABE, Chief        Warden   (A-Unit); RON
ANGELIO, Head Doc;       G. L.    BASS, Warden,
Assistant (A-Unit),

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-935-2)

Submitted:   April 16, 1996                   Decided:   May 3, 1996

Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Junior James, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his action under 42 U.S.C. § 1983 (1988), without prejudice. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny Appellant's motion for

general relief and affirm on the reasoning of the district court.
James v. Jabe, No. CA-95-935-2 (E.D. Va. Oct. 26, 1995). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                2